Citation Nr: 1041675	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 
1960 and from October 1960 to October 1977, including combat 
service in the Republic of Vietnam, and his decorations include 
the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the RO that denied the 
Veteran's claim for TDIU.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).

Service connection is in effect for posttraumatic stress disorder 
(PTSD), evaluated as 70 percent disabling; bilateral hearing 
loss, evaluated as 20 percent disabling; diabetes mellitus, 
evaluated as 10 percent disabling; and right bundle branch block, 
erectile dysfunction, and residuals of burns to the face, arms, 
hands, and left knee, all evaluated as zero percent 
(noncompensably) disabling.  His combined evaluation is 80 
percent.

The Veteran has been unemployed since 2003.  Accordingly, and 
because his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), VA is required to 
obtain a medical opinion to determine whether it is at least as 
likely as not that his service-connected disabilities, considered 
together, render him unable to secure or follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 5103A; see also Colayong 
v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

The Veteran has been afforded multiple examinations in recent 
years, including examinations for diabetes in October 2005, for 
scars and hearing loss in May 2006, and for PTSD in October 2005, 
December 2006, and January 2007.  However, none of those 
examinations considered the aggregate impact of the Veteran's 
service-connected disabilities on his occupational functioning.  
As the evidence is inadequate to adjudicate the Veteran's claim, 
the Board has no discretion and must remand this matter to afford 
him an appropriate examination.

Records of the Veteran's VA treatment were last obtained in 
January 2007.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claim is adjudicated on 
the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of medical 
evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to 
any relevant VA treatment the Veteran has 
received since records of such treatment 
were last procured in January 2007, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the 
claims file.

2.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Then, the examiner must opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
A complete rationale for any findings and 
conclusions should be set forth in a 
legible report.

3.  Then readjudicate the Veteran's claim 
of entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he should 
be furnished a Supplemental Statement of 
the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of this appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

